Inganamort v Windsor Park Condominium (2020 NY Slip Op 01707)





Inganamort v Windsor Park Condominium


2020 NY Slip Op 01707


Decided on March 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2020

Richter, J.P., Manzanet-Daniels, Singh, Moulton, JJ.


11256 101981/15

[*1] Thomas A. Inganamort, Plaintiff-Respondent,
vWindsor Park Condominium, Defendant-Appellant.


Rivkin Radler LLP, Uniondale (J'Naia Boyd of counsel), for appellant.
Thomas A. Inganamort, respondent pro se.

Order, Supreme Court, New York County (Paul A. Goetz, J.), entered June 18, 2019, which denied defendant's motion for summary judgment, unanimously affirmed, with costs.
The IAS court properly found that the parties' agreement did not fall within the statute of frauds, GOL § 5-701(a)(10), which voids any oral agreement to "pay compensation for services rendered in negotiating ... the purchase, sale [or] exchange ... of a business opportunity." As the IAS court found, the mere fact that plaintiff was allegedly to be paid on a commission basis is not enough to bring this case within the statute of frauds. Plaintiff did not operate as a broker or intermediary for defendant. Rather, plaintiff contends that he performed extra work in the context of an already-existing business relationship with respect to recouping money from known third parties. There is no indication that he was assisting defendant with the acquisition of a business or a business opportunity within the meaning of the statute, and as such, this is not the type of business transaction that was contemplated by the statute of frauds (Freedman v Chemical Constr. Corp. , 43 NY2d 260, 266-267 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2020
CLERK